Case 1:18-cr-00390-RP Document 64 Filed 03/11/19 Page 1 of 3

UN|TED STATES D|STR|CT COUF{T
WESTERN DlSTR|CT OF TEXAS
AUST|N DlVlS|ON

UN|TED STATES OF Al\/lEFl|CA §
V. § Cause No. 18-CFt-00390(1)RP
JASON HERNANDEZ §

DEFENDANT’S UNOPPOSED MOT|ON FOR CONT|NUANCE

TO THE HONORABLE JUDGE OF SA|D COUFlT:
NOW COl\/|ES Oscar Buitron, Attorney for the Defendant in the above styled and
numbered cause, and files this written motion for continuance in this Cause, and in

support of which would show the Court as follows:

|
Jason Hernandez cause is set for a Jury Docket Ca|l on lVlarch 25, 2019 and set

for trial on Apri| 1, 2019.

ll
Defense counse has been working di|egent|y with the United States Assistant

Attorney. Hernandez is currently being referred to a physician which will assist counsel.

Il|
Defense counsel request that the Motions deadline date be set anytime after May

25, 2019.

Case 1:18-or-00390-RP Dooument 64 Filed 03/11/19 Page 2 ot 3

|V
This written motion for a continuance filed in this cause is not made for the

purpose of detay, but solely that justice may be done.

V
Defense counsel has visited With the United States Assistant Attorney and he is
not opposed to this motion. Defense counsel has also visited with counsel for the Co-

defendant’s in this cause and they are not opposed to this motion.

WHEREFORE, Osoar Buitron, attorney tor the Defendant, prays that this

Honorab|e Court issue its order granting a continuance in this oause.

WHEF{EFOF{E, PFlEi\/i|SES CONS|DERED, the undersigned attorney requests

the Court grant a Continuance in this case.

Ftespectfu|ly submitted,

Oscar Buitron

Texas Bar No. 03319250
505 w. 12th st.

Suite 204

Austin, Texas 78701
(512476-7171

Fax (512) 476-1992
o.buitron@ioloud.oom

Case 1:18-cr-OO390-RP Document 64 Filed 03/11/19 Page 3 of 3

CERT|F|CATE OF SERV|CE
l certify that true and correct copy of the foregoing motion have been served
upon all counsel fo record via the Court’s electronic filing/case management system on
the 7'st day of March, 2019

 

 

OSCAR BU|TRON

